

116 HR 7433 IH: Military Spouse Student Loan Deferment Act
U.S. House of Representatives
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7433IN THE HOUSE OF REPRESENTATIVESJune 30, 2020Ms. Stefanik (for herself and Mr. Norcross) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to provide student loan deferment for dislocated military spouses, and for other purposes.1.Short titleThis Act may be cited as the Military Spouse Student Loan Deferment Act.2.Student loan deferment for dislocated military spouses(a)In generalSection 455(f) of the Higher Education Act of 1965 (20 U.S.C. 1087e(f)) is amended—(1)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and(2)by inserting after paragraph (3) the following:(4)Deferment for dislocated military spouses(A)Duration and effect on principal and interestA borrower of a loan made, insured, or guaranteed under this part or part B who meets the requirements of subparagraph (B) shall be eligible for a deferment for a period of 90 days, during which periodic installments of principal need not be paid, and interest shall not accrue.(B)EligibilityA borrower of a loan made, insured, or guaranteed under this part or part B shall be eligible for a deferment under subparagraph (A) if the borrower—(i)is the spouse of a member of the Armed Forces serving on active duty; and(ii)has experienced a loss of employment as a result of relocation to accommodate a permanent change in duty station of such member.(C)Documentation and approval(i)In generalA borrower may establish eligibility for a deferment under subparagraph (A) by providing to the Secretary—(I)the documentation described in clause (ii); or(II)such other documentation as the Secretary determines appropriate.(ii)DocumentationThe documentation described in this clause is—(I)evidence that the borrower is the spouse of a member of the Armed Forces serving on active duty;(II)evidence that a military permanent change of station order was issued to such member; and(III)(aa)evidence that the borrower is eligible for unemployment benefits due to a loss of employment resulting from relocation to accommodate such permanent change in duty station; or(bb)a written certification, or an equivalent as approved by the Secretary, that the borrower is registered with a public or private employment agency due to a loss of employment resulting from relocation to accommodate such permanent change in duty station..(b)Effective dateThe amendments made by subsection (a) shall take effect 90 days after the date of the enactment of this Act.